              Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 ANTHONY D. RICHARDSON,

     Petitioner,

     v.                                                    Civil Action No.: ELH-21-24

 WILLIAM BOHRER,
 MARYLAND ATTORNEY GENERAL,

     Respondents.


                                   MEMORANDUM OPINION

          Petitioner Anthony D. Richardson, a Maryland prisoner, has filed a Petition For Writ of

Habeas Corpus. ECF 1 (the “Petition”). Respondents are William Bohrer, Acting Warden, and

Brian Frosh, the Maryland Attorney General. They filed an answer to the Petition, asserting that

the claims are without merit. ECF 7; ECF 9. Their submissions include several exhibits. Petitioner

has not replied.1

          No hearing is required. See Rule 8(a), Rules Governing Section 2254 Cases in the United

States District Courts and Local Rule 105.6 (D. Md. 2021); see also Fisher v. Lee, 215 F.3d 438,

455 (4th Cir. 2000) (petitioner not entitled to a hearing under 28 U.S.C. § 2254(e)(2)). For the

reasons that follow, I shall deny the Petition. And, a certificate of appealability shall not issue.

                                        I.      Background

          Petitioner was charged by the State of Maryland with first degree burglary, armed robbery,

theft, use of a firearm, first degree assault, and reckless endangerment for an offense occurring in


          1
        In my Order of January 13, 2021, I advised that Petitioner had 28 days to reply to the
answer. ECF 2, ¶ 3. Petitioner moved for default on May 25, 2021, claiming that respondents had
not answered. ECF 5. However, I had granted an extension request by Order of April 28, 2021.
ECF 4.
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 2 of 16



the early morning hours of November 29, 2013. ECF 7-1 at 3. Following a jury trial in the Circuit

Court for Anne Arundel County in 2015 (ECF 7-1 at 13), Richardson was convicted of robbery

with a dangerous weapon, reckless endangerment, theft of property valued from $1,000 to under

$10,000, and conspiracy to commit robbery with a dangerous weapon. ECF 9-4 at 15-17. The

evidence presented at trial is outlined below.

       Evaristus Nyambi, an immigrant from Cameroon, testified that on the evening of

November 28, 2013, he was entertaining a woman, Regina Jenkins, in his apartment. ECF 9-1 at

144-47. Late in the evening, Ms. Jenkins indicated she wanted to go home and called a cab to pick

her up at Mr. Nyambi’s apartment in Anne Arundel County. Id. at 147-48. The two had been

waiting for the cab inside Mr. Nyambi’s apartment. However, Ms. Jenkins said she wanted to wait

outside. Id. at 148. As she opened the door to leave, two masked men, one of whom was

brandishing a handgun, entered Mr. Nyambi’s apartment, and Ms. Jenkins simply walked through

the door allowing the men to enter. Id. at 148-49.

       Mr. Nyambi was ordered to lay face down on the floor as a gun was pointed to his head

and the men began demanding money. Id. at 149. When Mr. Nyambi told them he had no money,

one of the men began ransacking the apartment and taking items away while the other pointed a

gun at Mr. Nyambi. Id. The assailants attempted to steal Mr. Nyambi’s 70-inch television, but

then determined it was too cumbersome for one person to carry, so the gunman left his post to

assist his partner with carrying the television out of the apartment. Id. At that point, Mr. Nyambi

ran from the apartment, spotted a cab pulling into the parking lot, begged the driver to use his

phone, and called the police. Id.; see also ECF 9-1 at 178 (testimony of cab driver Remy Maurice).

Mr. Nyambi could not identify the men who robbed him, as both were wearing ski masks. Id. at

171 (cross-examination of Nyambi).



                                                 2
             Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 3 of 16



        Police arrived and took Mr. Nyambi’s initial statement. ECF 9-1 at 182-83. Corporal Greg

Pilkerton, an Anne Arundel County police officer trained in handling police canine, conducted a

tracking search outside of Mr. Nyambi’s apartment in the area where the two men had fled. Id. at

194. During that process, Pilkerton and his canine partner found the 70-inch television that had

been removed from Mr. Nyambi’s apartment. Id. at 204-05. The television screen was shattered

and a small amount of blood was observed on the television. ECF 9-2 at 21. A swab of the blood

stain was collected by crime technician Katie Ladue. ECF 9-2 at 22.

        Detective Jeff Golas testified for the State and explained that he started his investigation

into the crime by speaking with Mr. Nyambi, who advised that his wallet, which contained his

credit cards, had been taken during the home invasion. ECF 9-2 at 34. Detective Golas asked Mr.

Nyambi to contact the bank that issued the credit card to determine if any new charges had

appeared since the robbery. Id. When Mr. Nyambi called, he discovered fraudulent charges had

been made for a purchase on Zappos.com. Id. at 36-37.

        Detective Golas subpoenaed records from Zappos.com and retrieved the IP address from

which the online order on Mr. Nyambi’s credit card originated. ECF 9-2 at 37-38. Golas explained

that the IP address is “a unique identifier for internet addresses.” Id. at 38. Golas also determined

that the Zappos order was placed by Richardson’s fiancé, Ain Joseph, at approximately 2:30 a.m.

on November 28, 2013. Id. at 39-40. Golas next determined that the IP address was a “Verizon

file” and obtained a subpoena for the subscriber’s name associated with the specific IP address.

Id. at 40. Golas received information from Verizon in response to the subpoena, indicating that

the physical address for the IP address was located at 3928 Suitland Road, Apartment 203 in

Suitland, Maryland. Id. at 42. Richardson and Ms. Joseph were the leaseholders for the apartment.

Id. at 43.



                                                 3
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 4 of 16



       A search warrant for Richardson’s apartment was executed on December 6, 2013. When

police arrived, the apartment was unoccupied but contained evidence that its occupants had

recently left. ECF 9-2 at 43. During the search of the apartment, the police recovered Richardson’s

driver’s license, as well as receipts from the apartment complex and mail bearing his name. Id. at

48-49. In addition, a gun was recovered from the apartment. Id. at 53-54.

       Golas explained that Richardson’s vehicle was located in the parking lot of the apartment

complex, which was identified by the tag number. ECF 9-2 at 55; 57. When Golas looked into

the vehicle he could see, in plain sight, two cell phones and two black ski masks. Id. at 59-61.

One of the cell phones recovered from Richardson’s car was traced back to Regina Jenkins. Id. at

61-62. The contact list in Ms. Jenkins’ cell phone contained a contact entitled “my boo” with the

cell phone number associated with that contact belonging to the other cell phone recovered from

Richardson’s car. Id. at 62-63.

       Text messages sent to Ms. Jenkins’ phone were recovered, some of which were read into

the record. Id. at 64; 75-76. The records for Ms. Jenkins’ phone and the other cell phone found

in Richardson’s car showed a total of 58 phone calls and text messages between the two phones.

Id. at 76. Around the time Mr. Nyambi’s home was invaded, there was “a phone call a couple of

minutes after Ms. Jenkins call[ed] for a taxi cab” to the other cell phone found in Richardson’s car

“and then there’s no other contact for 12 hours.” Id. at 77.

       Golas testified that the property stolen from Mr. Nyambi’s apartment was determined to

be worth $5,000. ECF 9-2 at 80. Through his testimony it was also demonstrated that the

apartment Richardson leased with his fiancé was a 25 to 30-minute drive from Mr. Nyambi’s

address. Id.




                                                 4
          Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 5 of 16



         In addition, Golas executed a search and seizure warrant to obtain a DNA sample from

Richardson. ECF 9-2 at 78. Emilie Dembia, a forensic chemist who was qualified as an expert in

forensic serology and DNA analysis (id. at 97-99), testified that the blood found on the television

stolen from Mr. Nyambi’s apartment matched the known DNA from Richardson. Id. at 104-05.

Ms. Dembia explained that if the DNA of 680 quadrillion unrelated people was compared to the

sample collected from the television, they would expect to get the same profile only once. Id. at

105.

         After the State rested its case, Richardson testified in his own defense. He asserted that he

had previously been shot in his right arm, which caused permanent nerve damage. ECF 9-2 at

148-49. Richardson attempted to explain why his DNA was recovered from the television:

          Well, that all came about, Regina is a friend of mine and she called me. I was
          in the house. She called me on the house phone because I wasn’t answering my
          cell phone or whatnot. And I knew the Laurel area or whatever, and I went out
          there and I didn’t see nobody. And then she appeared with two other gentlemen
          with a large TV. I don’t know what inch it was or whatever. But I tried to help
          put it in my car, but my car is small and I cut my -- my thumb on the metal part
          of the TV. I guess there was this thing. And she said it was broke, so I - we
          eventually just threw it on the side on the road waiting for, I guess, trash to pick
          it up or something, and we went home.

ECF 9-2 at 149.

         On April 9, 2015, the jury returned guilty verdicts on the charges of first-degree burglary,

robbery, robbery with a dangerous weapon, reckless endangerment, theft of property valued from

$1,000 to under $10,000, and conspiracy to commit robbery with a dangerous weapon. ECF 9-3

at 15-17. Richardson was acquitted on charges of second-degree assault, use of a handgun in the

commission of a felony, and use of a handgun in the commission of a crime of violence. Id. On

May 8, 2015, Richardson was sentenced to an aggregate of 20 years’ imprisonment. ECF 9-4 at

17-19.



                                                   5
           Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 6 of 16



       Richardson appealed the jury’s verdict to the Maryland Court of Special Appeals, alleging

trial court error in denying a Batson challenge. ECF 7-1 at 41; see ECF 9-1 at 109-10; 116-17

(transcript of Batson challenge). See also Batson v. Kentucky, 476 U.S. 79, 89 (1986) (declaring

it is a violation of the Fourteenth Amendment’s Equal Protection Clause for a party to exclude

potential jurors from service solely on the basis of their race). The appellate court found no error

by the trial court, concluding that the proffered reasons for the State’s peremptory challenge to one

female African American potential juror were race neutral. ECF 7-1 at 49-52.

       Richardson’s claims in his post-conviction petition and in the petition filed with this Court

are identical. ECF 1-2 at 2, 6; ECF 7-1 at 59-61. He alleges trial counsel rendered ineffective

assistance of counsel when he failed to object to Golas providing unqualified expert testimony and

to legally inconsistent verdicts. Id. Each claim, together with the post-conviction court’s analysis,

is examined below.

                                   II.     Standard of Review

       This court may grant a petition for a writ of habeas corpus only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a); see Wilson v. Corcoran, 562 U.S.

1, 1 (2010); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). In Larry v. Branker, 552 F.3d 356,

368 (4th Cir. 2009), the Court said: “[I]t is not the province of a federal habeas court to reexamine

state court determinations on state law questions. In conducting habeas review, a federal court is

limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United

States.”

       “The role of a federal habeas court is to guard against extreme malfunctions in the state

criminal justice systems, not to apply de novo review of factual findings and to substitute its own

opinions for the determinations made on the scene by the trial judge.” Davis v. Ayala, 576 U.S.



                                                 6
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 7 of 16



257, 276 (2015) (internal quotation marks and citations omitted). In Nicolas v. Atty. Gen. of

Maryland, 820 F.3d 124, 129 (4th Cir. 2016), the Fourth Circuit explained (citing 28 U.S.C.

§ 2294(d)):

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires
         a federal court reviewing a habeas petition that has already been adjudicated on
         the merits in state court to give considerable deference to the state court decision.
         A federal court may not grant habeas relief unless the state court arrived at “a
         decision that was contrary to, or involved an unreasonable application of, clearly
         established Federal law, as determined by the Supreme Court of the United
         States,” or “a decision that was based on an unreasonable determination of the
         facts in light of the evidence presented in the State court proceeding.”

       This Court “must presume that the state court’s factual findings are correct unless the

petitioner rebuts those facts by clear and convincing evidence,” and this court “cannot disturb the

state court’s ruling simply because it is incorrect; it must also be unreasonable.” Nicolas, 820 F.3d

at 129; see also Harrington v. Richter, 562 U.S. 86, 100-01 (2011); 28 U.S.C. § 2254(e)(1).

“Where the state court conducted an evidentiary hearing and explained its reasoning with some

care, it should be particularly difficult to establish clear and convincing evidence of error on the

state court’s part.” Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010). This is especially true where

the state court has “resolved issues like witness credibility, which are ‘factual determinations’ for

purposes of Section 2254(e)(1).” Id.

       For a state court’s decision to be contrary to established federal law, the state court must

have arrived at a conclusion opposite to that reached by the Supreme Court on a question of law,

or must have confronted facts that are “materially indistinguishable from a relevant Supreme

Court” case but nevertheless arrived at the opposite result. Williams v. Taylor, 529 U.S. 362, 405

(2000); see Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir. 2014); Lovitt v. True, 403 F.3d 171, 178

(4th Cir. 2005). Notably, a federal court “may not issue the writ simply because [the court]

concludes in its independent judgment that the relevant state-court decision applied established

                                                  7
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 8 of 16



federal law erroneously or incorrectly.” Lovitt, 403 F.3d at 178 (quoting Williams, 529 U.S. at

411). Rather, the state court’s application of federal law must be unreasonable, not merely

incorrect. Id.; see Barnes, 751 F.3d at 238-39 (state court’s decision is an unreasonable application

of clearly established federal law when the state court identifies the correct governing principle

but unreasonably applies that principle to the facts).

        Under section 2254(d)(2), “a state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 558 U.S. 290, 301 (2010). “[E]ven if reasonable minds reviewing the record might

disagree about the finding in question,” a federal court may not conclude that the state court

decision was based on an unreasonable determination of the facts. Id. This standard was “meant

to be” one that is “difficult to meet . . . .” Richter, 562 U.S. at 102.

                                          III.    Discussion

                             A.      Ineffective Assistance of Counsel

        The Sixth Amendment to the Constitution guarantees a criminal defendant the effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984); see also Buck v. Davis,

____ U.S. ____, 137 S. Ct. 759, 775 (2017); United States v. Morris, 917 F.3d 818, 823 (4th Cir.

2019). Ineffective assistance of counsel is a well recognized basis for post-conviction relief. See

generally Missouri v. Frye, 566 U.S. 133 (2012); Lafler v. Cooper, 566 U.S. 156 (2012); Padilla

v. Kentucky, 559 U.S. 356 (2010).

        To mount a successful challenge based on a Sixth Amendment claim of ineffective

assistance of counsel, a petitioner must satisfy the two-pronged test set forth in Strickland, 466

U.S. at 687-88. See Williams v. Taylor, 529 U.S. 362, 390 (2000); United States v. Winbush, 922

F.3d 227, 229 (4th Cir. 2019); United States v. Carthorne, 878 F.3d 458, 465 (4th Cir. 2017);



                                                   8
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 9 of 16



United States v. Powell, 850 F.3d 145, 149 (4th Cir. 2017). First, the petitioner must show that

counsel’s performance was deficient. Second, the petitioner must show that he was prejudiced by

the deficient performance. Strickland, 466 U.S. at 687; see Buck, 137 S. Ct. at 775; Chaidez v.

United States, 568 U.S. 342, 348 (2013); Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000); Hill v.

Lockhart, 474 U.S. 52, 57 (1985); Winbush, 922 F.3d at 229; Powell, 850 F.3d at 149; United

States v. Rangel, 781 F.3d 736, 742 (4th Cir. 2015); United States v. Dyess, 730 F.3d 354, 361 (4th

Cir. 2013); Richardson v. Branker, 668 F.3d 128, 139 (4th Cir. 2012); United States v. Higgs, 663

F.3d 726, 735 (4th Cir. 2011); see, e.g., United States v. Baker, 719 F.3d 313, 318 (4th Cir. 2013).

       The first prong is known as the “performance prong,” which relates to professional

competence. The petitioner must demonstrate that his attorney's performance fell “below an

objective standard of reasonableness,” as measured by “prevailing professional norms.”

Strickland, 466 U.S. at 688; see Richter, 562 U.S. at 104; Powell, 850 F.3d at 149. The central

question is whether “an attorney’s representation amounted to incompetence under ‘prevailing

professional norms,’ not whether it deviated from best practices or most common custom.”

Richter, 562 U.S. at 88 (quoting Strickland, 466 U.S. at 690).

       The Supreme Court has made clear that the “first prong sets a high bar.” Buck, 137 S. Ct.

at 775; see also Powell, 850 F.3d at 149. In Padilla, 559 U.S. at 371, the Court said: “Surmounting

Strickland’s high bar is never an easy task.” Notably, a “lawyer has discharged his constitutional

responsibility so long as his decisions fall within the ‘wide range of professionally competent

assistance.’” Buck, 137 S.Ct. at 775 (citation omitted). Consequently, the performance prong is

“‘difficult’” to establish. Lawrence v. Branker, 517 F.3d 700, 709 (4th Cir. 2008) (quoting James

v. Harrison, 389 F.3d 450, 457 (4th Cir. 2004)).




                                                   9
        Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 10 of 16



       To satisfy the high bar, the burden is on the petitioner to establish “‘that counsel made

errors so serious that his “counsel” was not functioning as the “counsel” guaranteed by the Sixth

Amendment.’” Richter, 562 U.S. at 88 (quoting Strickland, 466 U.S. at 687). Notably, “the

Strickland standard must be applied with scrupulous care,” Richter, 562 U.S. at 105, and “the

standard of judging counsel’s representation is a most deferential one.” Id. Indeed, “[k]eenly

aware of the difficulties inherent in evaluating counsel’s performance, the Supreme Court has

admonished that courts ‘must indulge a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.’”         Lawrence, 517 F.3d at 708 (quoting

Strickland, 446 U.S. at 689); see Cullen v. Pinholster, 563 U.S. 170, 189 (2011); Richter, 562 U.S.

at 104; Lee v. Clarke, 781 F.3d 114, 122 (4th Cir. 2015).

       Second, the petitioner must show that his attorney’s deficient performance “prejudiced

[his] defense.” Strickland, 466 U.S. at 687. To satisfy the “prejudice prong,” a petitioner must

show that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Id. at 694; see also Buck, 137 S. Ct. at 776; Lafler,

566 U.S. at 163; Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). “A reasonable probability is

a probability sufficient to undermine confidence in the outcome” of the proceedings. Strickland,

466 U.S. at 687. However, a petitioner is not entitled to post-conviction relief based on prejudice

where the record establishes that it is “not reasonably likely that [the alleged error] would have

made any difference in light of all the other evidence of guilt.” Berghuis v. Thompkins, 560 U.S.

370, 390 (2010).

       A court “need not determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant as a result of the alleged deficiencies.” Id. at

697. Nor must a court address both components if one is dispositive. Jones v. Clarke, 783 F.3d



                                                 10
        Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 11 of 16



987, 991 (4th Cir. 2015). This is because failure to satisfy either prong is fatal to a petitioner’s

claim. As a result, “there is no reason for a court . . . to address both components of the inquiry if

the defendant makes an insufficient showing on one.” Strickland, 466 U.S. at 697.

                  B.      Failure to Object to Unqualified Expert Testimony

       In Richardson’s first claim of ineffective assistance of counsel, he asserts that his trial

counsel should have objected to Detective Golas’s unqualified expert testimony. ECF 1-2 at 2-6.

       Richardson argues that the evidence used to connect him to the crimes was introduced by

the State through Golas’s testimony about Mr. Nyambi’s credit card being used to make purchases

on Zappos.com and through his testimony regarding cell phone records that showed “a phone

recovered from Mr. Richardson’s car was in regular contact with Ms. Jenkins’ phone leading up

to the robbery.” Id. at 3. During his testimony, Golas “failed to state exactly how he was able to

trace the IP address [where the Zappos order originated] to Verizon.” Id. at 4. Further, Richardson

complains about Golas’s testimony regarding the text messages between the phone belonging to

Ms. Jenkins and the other phone found in Richardson’s car. Id. In Richardson’s view, Detective

Golas’s testimony should have been subject to Maryland’s rule for expert testimony, Md. Rule 4-

263(b)(4) and amounted to improper opinion testimony by a lay witness. ECF 1-2 at 4-5.

       The post-conviction court first rejected Richardson’s claim that counsel was ineffective by

failing to object to Golas’s testimony regarding cell phone communications between Richardson

and Jenkins because it involves “no special knowledge or skill is required to read into evidence a

number of calls and texts between certain phone numbers from records.” ECF 7-1 at 59. The

court reviewed relevant, controlling Maryland law and concluded that there was no basis for

finding that “simply reading from cell phone records regarding how many calls and texts were sent

back and forth between numbers requires an expert.” Id. With respect to this portion of



                                                 11
        Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 12 of 16



Richardson’s claim, the post-conviction court found that counsel’s performance was not deficient

or prejudicial. Id.

       With regard to trial counsel’s failure to object to Golas’s testimony about the IP addresses,

the post-conviction court found that counsel was deficient, as trial counsel “testified at the post

conviction hearing that he, himself, does not know what an IP address is.” ECF 7-1 at 60. The

post-conviction court observed that Golas’s testimony that “each IP address is unique” is

information which is “not necessarily something a lay person would know without specialized

knowledge, training or education.” Id. The court disagreed with trial counsel’s hypothesis that

had Golas been qualified as an expert witness, his testimony might have been give greater weight

by the jury. Id.

       Nevertheless, Richardson’s claim was rejected by the post-conviction court under

Strickland’s prejudice prong. ECF 7-1 at 60-61. The court observed, ECF 7-1 at 61:

         Petitioner suffered no prejudice as the result of trial counsel’s failure to object
         to the detective’s testimony regarding the IP address. At the post conviction
         hearing, trial counsel testified that in his 35 years of criminal practice, the case
         against the Petitioner was one of the “most overwhelming” he had ever seen.
         The court agrees that the evidence against the Petitioner was overwhelming: 58
         text messages between the Petitioner and the victim’s fiancée leading up to the
         incident, two ski masks and three cell phones found in Petitioner’s car shortly
         after the incident, two watches found in Petitioner’s house that the victim
         identified as his, a gun found in Petitioner’s house that the victim identified as
         the gun that was held to his head during the incident, the purchase on
         Zappos.com using the victim’s credit card that was traced to Petitioner’s home
         address, and the Petitioner’s blood and DNA found on the television taken from
         victim’s apartment.

       The post-conviction court’s determination of the facts and application of well-established

law is without error and must be left undisturbed by this court. Federal habeas relief is denied as

to Richardson’s first claim.




                                                 12
        Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 13 of 16



                                   C.      Inconsistent Verdicts

       Richardson’s second claim concerns his assertion that the jury’s verdicts were legally

inconsistent. ECF 1-2 at 6-8. He argues that because he was acquitted of first-degree assault and

two counts involving use of a firearm, but was convicted of armed robbery, the verdicts were

inconsistent, requiring trial counsel to lodge an objection. Id. at 6. Richardson further explains

that “where the only alleged weapon used is a gun, ‘first-degree assault is a lesser included offense

of robbery with a dangerous and deadly weapon.’” Id. (quoting Morris v. State, 192 Md. App. 1,

40, 993 A.2d 716 (2010)). Richardson relies on Maryland law that requires a jury instruction

requiring resumption of deliberation upon delivery of a legally inconsistent verdict if counsel

properly and timely objects to the verdict. ECF 1-2 at 7-8 (citing McNeal v. State, 426 Md. 455,

458, 44 A.3d 982 (2012)).

       The post-conviction court first noted that Maryland law distinguishes between legally

inconsistent verdicts and factually inconsistent verdicts, with the former being prohibited and the

latter permitted. ECF 7-1 at 62-63. The court noted that legally inconsistent verdicts were not

prohibited until 2008, when the Maryland Court of Appeals issued an opinion in Price v. State,

405 Md. 10, 35, 949 A.2d 619 (2008). ECF 7-1 at 62.

       A legally inconsistent verdict was defined by Maryland’s highest court as ‘“one where the

jury acts contrary to the instructions of the trial judge with regard to the proper application of the

law.’” McNeal, 426 Md. at 458, 44 A.3d at 984 (citation omitted). Factually inconsistent verdicts

are, by contrast, “illogical verdicts where the jury convicts the defendant of one charge but acquits

of another where the charges have common facts but distinct legal elements.” ECF 7-1 at 62. The

court then concluded that the verdict in Richardson’s case was not legally inconsistent, observing,

ECF 7-1 at 63-65 (footnote omitted):



                                                 13
Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 14 of 16



       Petitioner is incorrect in contending that the not guilty findings on the
handgun charges create a legally inconsistent verdict. The verdict is factually
inconsistent. In 2013, the Court of Special Appeals held that the “[u]se of a
handgun that meets the statutory criteria is a sufficient, but not necessary
predicate for a conviction of … armed robbery.” Teixeira v. State, 213 Md. App.
664, 682, 75 A.3d 371, 381 (2013). If use of a “handgun” is not required in the
offense, the verdict would be a factually inconsistent verdict. Id. at 681, 75 A.3d
at 381. The court stated that “the jurors could well have decided that [a
defendant] had not employed a handgun that met the definition of ‘firearm,’ but
instead another dangerous weapon ….” Id. at 682, 75 A.3d at 381. This is a
factual issue left to the jury to decide as finders of fact, not a situation where
they failed to follow legal instructions. Therefore, trial counsel, in the case sub
judice was not ineffective in failing to object to the factual inconsistency related
to the handgun charges in this verdict.

       Petitioner is also incorrect in stating that there was a legal inconsistency
in the verdict with respect to first degree assault. Although first degree assault
can merge into armed robbery for sentencing purposes, that is not always the
case. If the two charges are based on separate and distinct acts, they will not
merge. Morris v. State, 192 Md. App. 1, 44, 993 A.2d 716, 741 (2010). Thus,
in order for Petitioner to be found guilty of armed robbery, he does not have to
be found guilty of first degree assault. The two crimes consist of at least one
distinct legal element. First degree assault requires proof of all the elements of
second degree assault, plus an intent to cause serious physical injury in the
commission of the assault or using a firearm to commit the assault. Md. Code,
Crim. Law §3-202. Armed robbery includes committing or attempting to
commit robbery with a deadly or dangerous weapon; the deadly or dangerous
weapon must, under the circumstances of the case, be immediately useable to
invoke serious or deadly harm. Brooks v. State, 314 Md. 585, 600, 552 A.2d
872, 880 (1989). However, armed robbery does not require that the dangerous
weapon be a gun. The theory of first degree assault relied upon by the State
required the jury to find that the Defendant had used a firearm to commit the
assault. The jury clearly did not so find. In light of the distinct elements of these
crimes, Petitioner is incorrect that the jury’s failure to find Petitioner guilty or
not guilty on both armed robbery and first degree assault constitutes a legally
inconsistent verdict. It is legally plausible for a defendant to be found guilty of
armed robbery and not guilty of first degree assault and/or use of a firearm in
commission of a crime of violence. Under the circumstances of this case, if
inconsistent at all, the verdict is factually, not legally, inconsistent. Although a
trial court can re-instruct the jury regarding the inconsistency and the range of
acceptable verdicts when the verdict is timely objected to as legally inconsistent,
Hicks v. State, 189 Md. App. 112, 129, 984 A.2d 246, 256 (2009) (quoting Price,
405 Md. at 40-42, 949 A.2d at 619), this is not so when the verdict is factually
inconsistent.




                                         14
         Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 15 of 16



        After concluding that trial counsel’s performance was not deficient for failing to object to

the verdicts in Richardson’s case, the post-conviction court also found that, “[e]ven had the jury’s

verdict in this case been legally inconsistent, this court could not find that the prejudice prong has

been satisfied.” ECF 7-1 at 65. The post-conviction court explained, id.:

         As Judge Harrell noted in his concurring opinion in Price, more often than not,
         it is the Defendant who is the beneficiary of the jury’s inconsistency. Price v.
         State, 405 Md. at 40, 949 A.2d at 637 (2008) (Harrell, J., concurring). This is
         exactly what happened here. Trial counsel testified at the post conviction
         hearing that in light of the overwhelming evidence against the Petitioner he
         considered the overall verdict a victory and a win for his client. A review of the
         evidence confirms trial counsel’s opinion that it was quite substantial. The jury
         verdict acquitted the Petitioner of four of the ten charges. As Petitioner admits,
         a challenge to the verdict could have resulted in additional convictions. Trial
         counsel’s decision not to challenge the favorable verdict in light of the
         overwhelming evidence was sound trial strategy, and as a result, Petitioner has
         also failed to satisfy the prejudice prong of the Strickland test.

        In presenting this claim to this court, Richardson fails to identify a Supreme Court case that

the post-conviction court’s reasoning either contravened or unreasonably applied. In the absence

of such a circumstance, federal habeas relief must be denied. See Richter, 562 U.S. at 103.

Violation of a state law which does not infringe upon a specific constitutional right is cognizable

in federal habeas corpus proceedings only if it amounts to a “fundamental defect which inherently

results in a complete miscarriage of justice.” Hailey v. Dorsey, 580 F.2d 112, 115 (4th Cir. 1978)

(quoting Hill v. United States, 368 U. S. 424, 428 (1962)), cert. denied, 440 U. S. 937 (1979).

Having found no basis for federal habeas relief in this asserted ground, the petition is also denied

as to this claim.

                               D.      Certificate of Appealability

        Rule 11(a) of the Rules Governing Section 2254 Cases provides that the district court “must

issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”




                                                 15
        Case 1:21-cv-00024-ELH Document 10 Filed 08/11/21 Page 16 of 16



Because the accompanying Order is a final order adverse to the applicant, 28 U.S.C. § 2253(c)(1)

requires issuance of a certificate of appealability before an appeal can proceed.

       A certificate of appealability may issue if the prisoner has made a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court rejects

constitutional claims on the merits, a petitioner may satisfy the standard by demonstrating that

“reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a petition is denied on procedural

grounds, the petitioner may meet the standard by showing that reasonable jurists “would find it

debatable whether the petition states a valid claim of the denial of a constitutional right” and

“whether the district court was correct in its procedural ruling.” Id.

       Richardson has failed to satisfy this standard on any of his claims. Therefore, a certificate

of appealability shall not issue.

                                        E.      Conclusion

       For the foregoing reasons, the court will deny Richardson’s petition for writ of habeas

corpus and decline to issue a certificate of appealability. A separate order follows.



       August 11, 2021                                       /s/
Date                                                  Ellen L. Hollander
                                                      United States District Judge




                                                 16
